
	

114 HR 3980 IH: Veterans Freedom of Healthcare Act
U.S. House of Representatives
2015-11-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3980
		IN THE HOUSE OF REPRESENTATIVES
		
			November 5, 2015
			Mr. Norcross (for himself and Mr. MacArthur) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To eliminate the sunset date for the Veterans Choice Program of the Department of Veterans Affairs,
			 to expand eligibility for such program, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Freedom of Healthcare Act. 2.FindingsCongress finds the following:
 (1)All veterans who have signed up to put their life on the line for the lives and liberty of the people of the United States deserve the opportunity to seek health care at a facility of their choice, regardless of arbitrary distance and wait-time thresholds.
 (2)Logistical impediments to veterans receiving health care at medical facilities of the Veterans Health Administration of the Department of Veterans Affairs, including with respect to travel, wait times, and enrollment difficulty, have been found to exist across all demographics of veterans and are widely cited among the most common barriers to receiving the health care the veterans earned.
 (3)As a result of widespread reporting on such impediments, including regarding the death of 40 veterans who died while waiting for health care at the Phoenix Veterans’ Hospital, in 2014 Congress investigated the matter and confirmed that such impediments were pervasive and systemic.
 (4)As of September 30, 2014, there were approximately 867,000 applications by veterans to enroll in the health care system of the Department, and the Inspector General of the Department could not determine how long more than half of the applications had been pending.
 (5)The Secretary of Veterans Affairs has been unable to meet the modest goal of employing one psychiatrist per 1,000 individual mental health patients of the Department.
 (6)The Inspector General found that approximately 70 percent of the hospitals of the Department in 2014 did not have enough psychiatrists to meet demand.
 (7)The Inspector General found that a significant proportion of the psychiatrists of the Department saw in excess of 800 to 900 veterans per year and some veterans were only seen once per year because of the demand.
 (8)A study by the National Institutes of Health identified the lack of available female-specific medical services and wait times as key barriers to female veterans seeking health care at medical facilities of the Department.
 (9)The Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146) made great strides toward providing veterans with more flexibility to seek health care in the setting of choice by the veteran, however, the metrics established by the Act to determine which veterans were eligible for such flexibility are insufficient.
 (10)Other impediments to veterans receiving health care at medical facilities of the Department can include long commutes on group transport, or having to cross bridges or State lines to receive care.
 (11)Many veterans like the health care provided by the Department and the hospitals of the Department hold particular expertise in treating ailments of veterans.
 (12)Veterans should have the option to stay with the Department if the veteran likes the health care system of the Department.
			3.Expansion of Choice Program of Department of Veterans Affairs
			(a)Elimination of sunset
 (1)In generalSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended—
 (A)by striking subsection (p); and (B)by redesignating subsections (q), (r), (s), and (t) as subsections (p), (q), (r), and (s), respectively.
 (2)Conforming amendmentsSuch section is amended— (A)in subsection (i)(2), by striking during the period in which the Secretary is authorized to carry out this section pursuant to subsection (p); and
 (B)in subsection (p)(2), as redesignated by paragraph (1)(B), by striking subparagraph (F). (b)Expansion of eligibility (1)In generalSubsection (b) of such section is amended to read as follows:
					
 (b)Eligible veteransA veteran is an eligible veteran for purposes of this section if the veteran is enrolled in the patient enrollment system of the Department of Veterans Affairs established and operated under section 1705 of title 38, United States Code, including any such veteran who has not received hospital care or medical services from the Department and has contacted the Department seeking an initial appointment from the Department for the receipt of such care or services..
 (2)Conforming amendmentsSuch section is amended— (A)in subsection (c)(1)—
 (i)in the matter preceding subparagraph (A), by striking In the case of an eligible veteran described in subsection (b)(2)(A), the Secretary shall, at the election of the eligible veteran and inserting The Secretary shall, at the election of an eligible veteran; and
 (ii)in subparagraph (A), by striking described in such subsection and inserting of the Veterans Health Administration; (B)in subsection (f)(1), by striking subsection (b)(1) and inserting subsection (b);
 (C)in subsection (g), by striking paragraph (3); and (D)in subsection (p)(2)(A), as redesignated by subsection (a)(1)(B), by striking , disaggregated by— and all that follows through subsection (b)(2)(D).
 (c)Provision of care by the DepartmentIn carrying out chapter 17 of title 38, United States Code, the Secretary of Veterans Affairs shall ensure that veterans enrolled in the health care system established under section 1705(a) of such title, particularly such veterans with service-connected disabilities rated 50 percent or greater described in paragraph (1) of such section, are able to receive—
 (1)health care at medical facilities of the Department within the wait-time goals described in section 101(c)(1) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note); and
 (2)the highest degree of quality care possible, with an emphasis on maintaining the highest degree of quality in treating ailments that are unique to or prevalent among the veteran population, including with respect to mental health services.
 (d)ReportNot later than one year after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to Congress a report on the following:
 (1)The efficacy of the Veterans Choice Program established by section 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) with respect to veterans being able to access the health care required by the veteran, including any recommendations of the Secretary to improve such access.
 (2)The efficacy of the Secretary with respect to ensuring that veterans enrolled in the health care system established under section 1705(a) of title 38, United States Code, who need to or elect to receive health care at medical facilities of the Department are able to receive such care.
 (e)Effective dateThe amendments made by this section shall apply with respect to hospital care and medical services furnished under such section on and after the date that is 90 days after the date of the enactment of this Act.
			
